                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
               v.                        )      No. 2:15 CR 30
                                         )
PETERSON MONTGOMERY                      )

                                       ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated February 26, 2019 (DE # 48), to which the parties have waived any

objections (id. at 3), the Magistrate Judge’s findings and recommendations are now

ADOPTED. Defendant is ADJUDGED to have committed the violation of his

supervised release described in the April 24, 2018, Petition (DE # 32). Defendant’s term

of supervised release is REVOKED and he is hereby committed to the United States

Bureau of Prisons to serve a term of imprisonment of time served. Upon his release

from the Bureau of Prisons, defendant shall be discharged from any further term of

supervision.

                                         SO ORDERED.

      Date: February 27, 2019

                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
